Accelerated Acquisition XVII, INC. 951 Mariners Island Blvd. Suite 300 San Mateo, CA 94404 January 21, 2015 VIA EDGAR United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Attn: Brian Cascio Accelerated Acquisitions XIX, Inc. Form 10-K Amendment No. 1 for the Fiscal Year Ended March 31, 2014 Filed Janaury 5, 2015 Amendment No.2 to Form 10-Q for the Quarterly Period Ended June 30, 2014 Filed Janaury 5, 2015 File No. 000-54611 Ladies and Gentlemen: On behalf of the Company, we are responding to verbal comments from the Staff on January 21, 2015to Mr. Timothy Neher, the Company’s President and CEO, with respect to the Company’s filing of its Amendment No.1 on Form 10-K for the Fiscal Year Ended March 31, 2014 filed January 5, 2015 and Amendment No. 2 to Form 10-Q for the Quarterly Period Ended June 30, 2014 filed Janaury 5, 2015. Form 10-K for the Fiscal Year Ended March 31, 2014 The Company has corrected the erroneous dates as per verbal comments from the SEC staff. Amendment No.2 to Form 10-Q for the Quarterly Period Ended June 30, 2014 The Company has corrected the erroneous dates as per verbal comments from the SEC staff. On behalf of the Company, we acknowledge that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Timothy Neher ACCELERATED ACQUISITION XVII, INC. By: /s/ Timothy Neher Timothy Neher
